                                              Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 1 of 13


                                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                        HOUSTON DIVISION


 Case Name:                      Leg_acy Reserves, Inc., et al.                                                                                                                       Petition Date:           June 18, 20 I 9
 Case Number:                    I 9-33395 (Ml) (Jointly Administered)



                                                                                Tl
rRevenues (MOR-6)                                                    $     12,505 $        34,462 J $           -1 $            -ls             - Is             - Is
 Operating Income (MOR-6)                                                  (5,529)             281
 Net Income (Loss) (MOR-6)                                               ( 11 ,839)       ( 15,827)
 Payments to Insiders (MOR-9 )                                                  94             161
Payments to Professionals (MOR-9)                                                -           1,101
Total Disbursements (Exhibit A )                                          58,587           38,417

..The jointly administered Debtors are authoriz.ed to file monthly operating reports on a combined basis. and have disbursements broken down by case number on Exhibit A aruiched**
••Toe original of this document must be filed with the United States Bankruptcy Court••
                                                                                                                                                                                                       Circle One
 Required Insurance Maintained                                                                   Are all accounts receivable being collected within terms?                                       ~                No
 As of_Signature Date                                               Exp. Date                    Are all post-petition liabilities, including taxes, being paid within terms?                    ~                No
 Excess Liability          Yes(X)No()                                      Sep-I 9               Have any pre-petition liabilities been paid?                                                    ~                No
 Worker's Compensation     Yes (X) No ( )                                  Jun-20                Ifso, describe Disbursements were made pursuant to various "first day" orders (Dkt. Nos. 73, 74, 79, 80, 81 , 82],
                           Yes(X)No()                                      Jun-20                                   including Taxes, Insurance, Cash Managem__1:_nt, Employee Wages & Benefits, Interest Owners, and
!General Liability
 Auto Liability            Yes(X)No()                                      Jun-20                                  Lien Claims.
 Other                     Yes (X) No ()                          Jun-20 I Sep-1_2_              Are all funds received being deposited into DIP bank accounts?                                 ~                 No
                                                                                                 Were any assets disposed of outside the normal course of business?                                Yes         ~
                                                                                                 lfso, describe _N_l...,A_ _ _ _..,......_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                 What is the status of your Plan of Reorganization?
                                                                                                  Filed in the Southern District of Texas on Au~ust 18, 2019.




Attorney Name:                  Duston McFaul                                                     I certify under penalty of perjury that the following complete
Firm Name:                      Sidle1_ Austin LLP                                                Monthly Operating Report (MOR), consisting of MOR-I through
Address:                        1000 Louisiana Street                                             MOR-9 plus attachments, is true and correct.


                                                                                                                     ~
                                Suite 5900
City, State, ZIP:               Houston, TX, 77002                                                SIGNEDX                                                                                    Title:    Chief Accounting Officer
Telephone/Fax:                  (713) 495-4500                                                                    (OriginaTSignature)

                                                                                                                           Micah Foster
                                                                                                                    (Print Name of Signatory)                                                             ~I       11___ _




  MOR-1                                                                                                                                                                                                              Pag~ 1 o/13
                                        Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 2 of 13
                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION

Case Name:                Legacy Reserves, Inc., et al.                                                                               Petition Date:                   June 18, 2019
Case Number:              19-33395 (MI) (Jointly Administered)
                                                     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                              DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                   On 6/18/19 (the “Petition Date”), Legacy Reserves Inc. and certain of its affiliated debtors, as debtors and debtors in possession (collectively, the
             "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case under Chapter 11 of
             Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their properties as
             debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On 6/19/19, the Bankruptcy Court entered an order authorizing the joint
             administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure.


                  1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                          operating requirements of the Debtors’ chapter 11 cases. The financial information contained herein is unaudited, limited in scope, and as such,
                          has not been subjected to procedures that would typically be applied to financial statements in accordance with accounting principles generally
                          accepted in the United States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or
                          future financial condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not
                          necessarily indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined
                          results of operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information
                          is complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
                          connection with, any review of the MOR.
                  2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                          Legacy Reserves, Inc., and its Debtor and non-debtor subsidiaries. This MOR only contains financial information of the Debtors. For the purposes
                          of MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a condensed
                          combined basis. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished in this MOR
                          uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their books and
                          records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts to supplement the
                          information set forth in their books and records with additional information concerning transactions that may not have been identified therein.
                          Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding any such
                          discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update this MOR. The financial
                          statements presented herein reflect the book values of the Debtor Entities of Legacy Reserves, Inc., and, as a result, do not reflect the going
                          concern valuation of the Debtors. The Company is not liable for and undertakes no responsibility to indicate variations from securities laws or for
                          any evaluations of the Company based on this financial information or any other information.
                  3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                          during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                          reporting period.




  Notes                                                                                                                                                                      Page 2 of 13
                                  Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 3 of 13
                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                      HOUSTON DIVISION

Case Name:          Legacy Reserves, Inc., et al.                                                                                Petition Date:                   June 18, 2019
Case Number:        19-33395 (MI) (Jointly Administered)
                                               GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                        DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
               4.   Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-
                    bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
                    purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
                    purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or for
                    any evaluations of the Debtors based on this financial information or any other information.
               5.   Payment of Prepetition Claims Pursuant to First Day Orders: On 6/20/19, the Bankruptcy Court entered orders (the “First Day Orders”,
                    respectively) authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) taxes and assessments, (b) insurance
                    and surety obligations, (c) liabilities related to use of the Debtors’ cash collateral, and continued use of their cash management system, (d)
                    employee wages, salaries, and related items, (e) obligations relating to interest owners, and (f) liabilities relating to lien claimants. If any
                    payments were made on account of such claims following the commencement of these chapter 11 cases pursuant to the authority granted to the
                    Debtors by the Bankruptcy Court under the First Day Orders, such payments have been included in this MOR unless otherwise noted.
               6.   Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre-petition claims to be resolved in connection with the
                    chapter 11 cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment under a
                    plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy Court
                    approves a chapter 11 plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Pre-petition
                    liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments depending
                    on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the values of any
                    collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.
               7.   Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
                    income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
                    debt obligations classified as LSTC, expenses related to legal advisory and representation services, other professional consulting and advisory
                    services, and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims. Nothing
                    contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 proceedings,
                    including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization
                    or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the Bankruptcy Code
                    and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid
                    transfers.
               8.   Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy Court
                    approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-debtor affiliates.
                    Intercompany transactions among the Debtors have been eliminated in the statement of cash flows, and have not been eliminated in the balance
                    sheet and income statement contained herein, as these eliminations are only performed in consolidation.

               9.   Investments in Subsidiaries: The book basis for investments in subsidiaries are not representative of the fair value or net assets of Debtor and
                    non-debtor subsidiaries. As such, these balances are reflected in the Balance Sheets as a component of Equity.


  Notes                                                                                                                                                                 Page 3 of 13
                                   Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 4 of 13
                                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                        HOUSTON DIVISION

Case Name:           Legacy Reserves, Inc., et al.                                                                                   Petition Date:                    June 18, 2019
Case Number:         19-33395 (MI) (Jointly Administered)
                                                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                         DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
               10.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
                     officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e) Debtor
                     and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over the
                     control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority of any
                     such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable law, with
                     respect to any theories of liability, or for any other purpose.
               11.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
                     shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
                     respect to their chapter 11 cases.




  Notes                                                                                                                                                                         Page 4 of 13
                                      Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 5 of 13
                                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                HOUSTON DIVISION

   Case Name:                 Legacy Reserves, Inc., et al.                                                                                        Petition Date:                June 18, 2019
   Case Number:               19-33395 (MI) (Jointly Administered)


                                                                                Comparative Balance Sheets
   Assets ($ in 000s)                                                       30-Jun-19         31-Jul-19        31-Aug-19           30-Sep-19           31-Oct-19            30-Nov-19           31-Dec-19
    Current Assets
       Cash and Cash Equivalents                                        $         1,110   $        8,238   $               -   $               -   $                -   $               -   $               -
       Accounts Receivable, net
         Oil and Natural Gas                                                     50,750           50,771                   -                   -                    -                   -                   -
         Joint Interest Owners                                                   13,375           12,989                   -                   -                    -                   -                   -
         Other                                                                      301              (12)                  -                   -                    -                   -                   -
       Fair Value of Derivatives                                                      -                -                   -                   -                    -                   -                   -
       Prepaid Expenses and Other Current Assets                                 15,640           15,336                   -                   -                    -                   -                   -
   Total Current Assets                                                 $        81,176   $       87,322 $                 -   $               -   $                -   $               -   $               -

   Oil and Natural Gas Properties
     Proved Oil and Natural Gas Properties                                     3,517,153    3,521,251                      -                   -                    -                   -                   -
     Unproved Properties                                                          19,824       19,913                      -                   -                    -                   -                   -
     Accumulated Depletion, Depreciation and Amortization                     (2,261,453)  (2,273,989)                     -                   -                    -                   -                   -
   Total Oil and Natural Gas Properties, net                            $      1,275,524 $ 1,267,175 $                     -   $               -   $                -   $               -   $               -

   Other Property and Equipment, net                                              6,918            6,681                   -                   -                    -                   -                   -
   Deposits on Pending Acquisitions                                                   -                -                   -                   -                    -                   -                   -
   Operating Rights, net                                                            719              690                   -                   -                    -                   -                   -
   Fair Value of Derivatives                                                          -                -                   -                   -                    -                   -                   -
   Other Assets                                                                   1,373            1,184                   -                   -                    -                   -                   -
   Investment in Equity Method Investee                                             (13)             (14)                  -                   -                    -                   -                   -
   Total Assets                                                         $     1,365,696 $      1,363,039 $                 -   $               -   $                -   $               -   $               -




MOR-2                                                                                                                                                                                               Page 5 of 13
                                           Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 6 of 13
                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                  HOUSTON DIVISION

   Case Name:                        Legacy Reserves, Inc., et al.                                                                                    Petition Date:                June 18, 2019
   Case Number:                      19-33395 (MI) (Jointly Administered)


                                                                                  Comparative Balance Sheets
   Liabilities and Equity ($ in 000s)                                           30-Jun-19        31-Jul-19        31-Aug-19           30-Sep-19           31-Oct-19            30-Nov-19           31-Dec-19
   Current Liabilities:
    Current Debt                                                            $      569,677   $      563,000   $               -   $               -   $                -   $               -   $               -
    Accounts Payable                                                                 2,696            2,315                   -                   -                    -                   -                   -
    Accrued Oil and Natural Gas Liabilities                                         58,790           59,559                   -                   -                    -                   -                   -
    Fair Value of Derivatives                                                            -            3,257                   -                   -                    -                   -                   -
    Asset Retirement Obligation                                                      3,938            3,938                   -                   -                    -                   -                   -
    Other                                                                            8,538           21,889                   -                   -                    -                   -                   -
   Total Current Liabilities                                                $      643,639   $      653,959   $               -   $               -   $                -   $               -   $               -
   Liabilities Subject to Compromise                                               787,204          788,632                   -                   -                    -                   -                   -
   Asset Retirement Obligation                                                     253,197          253,978                   -                   -                    -                   -                   -
   Fair Value of Derivatives                                                             -                -                   -                   -                    -                   -                   -
   Other Long-Term Liabilities                                                       3,190            2,441                   -                   -                    -                   -                   -
   Total Liabilities                                                        $    1,687,230   $    1,699,010   $               -   $               -   $                -   $               -   $               -
        Common Stock at Par                                                          1,148            1,148                   -                   -                    -                   -                   -
        APIC                                                                        36,687           38,076                   -                   -                    -                   -                   -
        Accumulated Deficit                                                       (359,368)        (375,195)                  -                   -                    -                   -                   -
        Total Stockholders' Equity                                          $     (321,533) $      (335,971) $                -   $               -   $                -   $               -   $               -
   Total Liabilities and Equity                                             $    1,365,696   $    1,363,039   $               -   $               -   $                -   $               -   $               -




MOR-3                                                                                                                                                                                                   Page 6 of 13
                                                 Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 7 of 13
                                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                            HOUSTON DIVISION

Case Name:                              Legacy Reserves, Inc., et al.                                                                                                                 Petition Date:             June 18, 2019
Case Number:                            19-33395 (MI) (Jointly Administered)

                                                                                                                                    (1)
                                                                                          Schedule of Post-Petition Liabilities
Post-Petition Liabilities ($ in 000s)                                                               30-Jun-19         31-Jul-19               31-Aug-19           30-Sep-19           31-Oct-19            30-Nov-19           31-Dec-19
Trade Accounts Payable                                                                          $         2,696   $        2,315          $          -        $           -       $            -       $           -       $          -
Post-Petition Debt                                   (2)                                                 94,177          250,000                          -                   -                    -                   -                   -
Accrued Oil and Natural Gas Liabilities:
  Accrued Capital Expenditures                                                                            9,184            10,977                         -                   -                    -                   -                   -
  Accrued Lease Operating Expense                                                                        19,726            18,821                         -                   -                    -                   -                   -
  Revenue Payable to Joint Interest Owners                                                               18,050            17,419                         -                   -                    -                   -                   -
  Accrued Ad Valorem Tax                                                                                  7,363             8,106                         -                   -                    -                   -                   -
  Other Accrued Liabilities                                                                               4,467             4,236                         -                   -                    -                   -                   -
  Total Accrued Oil and Natural Gas Liabilities                                                 $        58,790   $        59,559         $          -        $           -       $            -       $           -       $          -
Other Current Liabilities:
  Accrued Interest Payable                                                                                  730             5,043                         -                   -                    -                   -                   -
  Accrued Professional Fees                                                                               1,960             9,704                         -                   -                    -                   -                   -
  Other Current Liabilities                                                                               5,847             7,141                         -                   -                    -                   -                   -
  Total Other Current Liabilities                                                               $         8,538   $        21,889         $          -        $           -       $            -       $           -       $          -

Total Post-Petition Liabilities                                                                 $      164,201    $      333,763          $               -   $               -   $                -   $               -   $               -
Notes:
(1) The Company's accounting system captures liabilities payable pursuant to First Day Motion relief as post-petition liabilities
(2) Includes rollup, of $87.5MM as of June 30th and $250MM as of July 31st, as well as DIP Drawn amounts




   MOR-4                                                                                                                                                                                                                   Page 7 of 13
                                            Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 8 of 13
                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                    HOUSTON DIVISION

Case Name:                                  Legacy Reserves, Inc., et al.                                                                                  Petition Date:   June 18, 2019
Case Number:                                19-33395 (MI) (Jointly Administered)

                                                                                                                                       (1)
                                                               Aging of Post-Petition Liabilities and Aging of Accounts Receivable
($ in 000s)
Aging of Post-Petition Liabilities as of July 31, 2019

                                                                    Accrued Oil and
                                                                     Natural Gas              Other Current     Other Trade:
                                                                                                                      (2)
          Days               Total               Trade Accts          Liabilities:             Liabilities:
Current                $           83,763    $             2,478    $            59,559              $21,889    $           (163)
0-30                                    0                      0                      -                    -                   -
31-60                                   -                      -                      -                    -                   -
61-90                                   -                      -                      -                    -                   -
91+                                     -                      -                      -                    -                   -
Total                  $           83,763    $             2,478    $            59,559   $           21,889    $           (163)


Aging of Accounts Receivable as of July 31, 2019


                                              Oil and Natural           Joint Interest
          Days                Total                 Gas                    Owners                Other
Current                $           58,550    $           50,771     $             7,790   $              (12)
0-30                                1,593                     -                   1,593                    -
31-60                               2,520                     -                   2,520                    -
61-90                                 266                     -                     266                    -
91+                                   819                     -                     819                    -
 Total                 $           63,748    $           50,771     $            12,989   $              (12)


Notes:
(1) The Company's accounting system captures liabilities payable pursuant to First Day Motion relief as post-petition liabilities
(2) Included as a reconciling item between Trade Accts detail and Trial Balance Accounts Payable; timing of data being available results in discrepancies between totals




  MOR-5                                                                                                                                                                            Page 8 of 13
                                       Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 9 of 13
                                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                        HOUSTON DIVISION

Case Name:                    Legacy Reserves, Inc., et al.                                                                               Petition Date:       June 18, 2019
Case Number:                  19-33395 (MI) (Jointly Administered)


                                                               Statement of Income (Loss) for the Period Ending
Profit and Loss ($ in 000s)                                                 6/18 - 6/30        31-Jul-19     31-Aug-19    30-Sep-19        31-Oct-19       30-Nov-19       31-Dec-19

Revenues
 Oil Sales                                                                 $      9,307    $      26,090     $        -   $           -   $            -   $           -   $              -
 Natural Gas Liquid Sales                                                           461              812              -               -                -               -                  -
 Natural Gas Sales                                                                2,737            7,560              -               -                -               -                  -
Total Revenues                                                             $     12,505    $      34,462     $        -   $           -   $            -   $           -   $              -
Expenses
 Oil and Gas Production                                                           5,934           13,943              -               -                -               -                  -
 Production and Other Taxes                                                         699            1,928              -               -                -               -                  -
 General and Administrative                                                       5,337            4,396              -               -                -               -                  -
 Depletion, Depreciation and Accretion                                            5,442           13,697              -               -                -               -                  -
 Impairment of Long-Lived Assets                                                    573                 -             -               -                -               -                  -
 (Gain) Loss on Sale of Assets                                                       48-             217-             -               -                -               -                  -
Total Expenses                                                             $     18,034    $      34,180     $        -   $           -   $            -   $           -   $              -
Operating Income                                                           $     (5,529) $           281     $        -   $           -   $            -   $           -   $              -
Other Income (Expense):
  Interest Income (Expense)                                                           3                 6             -               -                -               -                  -
  Interest Expense                                                               (4,345)           (4,347)            -               -                -               -                  -
  Income (Loss) in Equity Method Investee                                             0                (1)            -               -                -               -                  -
  Unrealized Loss on Oil and Gas Swaps                                                -            (3,257)            -               -                -               -                  -
  Reorganization Items                                                           (1,960)           (8,652)            -               -                -               -                  -
  Other                                                                             (13)              145             -               -                -               -                  -
Income before Income Taxes                                                 $    (11,845) $        (15,826) $          -   $           -   $            -   $           -   $              -
Income Taxes Gain/(Loss)                                                              6                (1)            -               -                -               -                  -
Net Income (Loss)                                                          $    (11,839) $        (15,827) $          -   $           -   $            -   $           -   $              -
Notes:
June stub-period financials have been pro-rated for the post-petition period, except for Reorganization Items which are all attributable to the post-petition period

  MOR-6                                                                                                                                                                    Page 9 of 13
                                       Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 10 of 13
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                             HOUSTON DIVISION

        Case Name:                    Legacy Reserves, Inc., et al.                                                                                                          Petition Date:             June 18, 2019
        Case Number:                  19-33395 (MI) (Jointly Administered)


                                                                                 Cash Receipts and Disbursements for the Period Ending
        Book Cash Receipts and Disbursements ($ in 000s)                                        6/18 - 6/30        31-Jul-19         31-Aug-19           30-Sep-19           31-Oct-19            30-Nov-19           31-Dec-19
        Receipts
          Receipts                                                                          $         46,996   $        51,623   $               -   $               -   $               -    $               -   $               -
          Total Receipts                                                                    $         46,996   $        51,623   $               -   $               -   $               -    $               -   $               -

        Operating Disbursements
          Payroll & Benefits                                                                $          1,524   $         3,710   $               -   $               -   $               -    $               -   $               -
          Employee Incentive Payments / Retention                                                          -                 -                   -                   -                   -                    -                   -
          LOE / CapEx / JIB Payables                                                                  31,664            15,933                   -                   -                   -                    -                   -
          Taxes                                                                                        2,265             2,413                   -                   -                   -                    -                   -
          G&A and Other                                                                                  650             1,534                   -                   -                   -                    -                   -
          Revenue Distribution                                                                        15,239            13,156                   -                   -                   -                    -                   -
          Disbursements (Excl. Rest. Exp. / Interest)                                       $         51,342   $        36,747   $               -   $               -   $               -    $               -   $               -

        Operating Cash Flow                                                                 $         (4,347) $         14,876   $               -   $               -   $               -    $               -   $               -

        Restructuring Expenses / Interest
          Professional Fees                                                                                -             1,101                   -                   -                   -                    -                   -
          One Time Items                                                                               2,399               569                   -                   -                   -                    -                   -
          Interest                                                                                     4,846                 -                   -                   -                   -                    -                   -
        Restructuring Expenses / Interest                                                   $          7,245   $         1,671   $               -   $               -   $               -    $               -   $               -
        Net Cash Flow                                                                       $        (11,592) $         13,206   $               -   $               -   $               -    $               -   $               -
        Cash and Borrowings
        Beginning Book Cash Balance                                                         $          5,455 $             540 $                 -   $               -   $               -    $               -   $               -
        ( +/- ) Net Cash Flow                                                                        (11,592)           13,206                   -                   -                   -                    -                   -
        ( +/- ) DIP Draw / (Paydown)                                                                   6,677            (6,677)                  -                   -                   -                    -                   -
        ( +/- ) Voids / Reversals / Other                                                                 (1)              203                   -                   -                   -                    -                   -
        Ending Book Cash Balance (1)                                                        $            540 $           7,271 $                 -   $               -   $               -    $               -   $               -

        Beginning DIP Balance                                                               $              -   $         6,677 $                 -   $               -   $               -    $               -   $               -
        ( +/- ) DIP Draw / (Paydown)                                                                   6,677            (6,677)                  -                   -                   -                    -                   -
        Ending DIP Facility Balance                                                         $          6,677   $             - $                 -   $               -   $               -    $               -   $               -
        DIP Availability                                                                              28,323          100,000                    -                   -                   -                    -                   -

        Notes:
        1) Ending cash balance on MOR-7 differs from ending cash balances on MOR-2 due to month end accounting reconciliation related to ACH returns, voided checks, and restricted cash classification




MOR-7                                                                                                                                                                                                                                 Page 10 of 13
                                                     Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 11 of 13
                                                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                            HOUSTON DIVISION

Case Name:                             Legacy Reserves, Inc., et al.                                                                                                                                    Petition Date:    June 18, 2019
Case Number:                           19-33395 (MI) (Jointly Administered)


                                                                                             Bank Account Reconciliation & Cash Disbursements Journal
($ in 000s)

Bank Account Balances as of July 31, 2019
                                                                                                                                     Account # (Last 4          Ending Book
              Debtor Entity                                Bank Name                                    Account Type                     Digits)                 Balance (1)
Legacy Reserves Operating LP                                Wells Fargo                              Operating Account                     (x1724)          $            9,786
Legacy Reserves Marketing LLC                               Wells Fargo                         Special Disbursement Account               (x4534)                          (1)
Legacy Reserves Inc                                         Wells Fargo                         Special Disbursement Account               (x8296)                         (11)
Legacy Reserves LP                                          Wells Fargo                       Loan Proceeds Depository Account             (x7606)                           -
Legacy Reserves Energy Services LLC                         Wells Fargo                         Special Disbursement Account               (x7614)                          (5)
Legacy Reserves Services LLC                                Wells Fargo                         Special Disbursement Account               (x7622)                         (17)
Legacy Reserves GP LLC                                      Wells Fargo                            Miscellaneous Account                   (x7630)                           -
Legacy Reserves Operating GP LLC                            Wells Fargo                            Miscellaneous Account                   (x7648)                           -
Pinnacle Gas Treating LLC                                   Wells Fargo                         Special Disbursement Account               (x7655)                         (37)
Dew Gathering LLC                                           Wells Fargo                         Special Disbursement Account               (x7663)                         (23)
Legacy Reserves Operating LP                                Wells Fargo                         Control Disbursement Account               (x8535)                      (2,421)
Subtotal                                                                                                                                                    $            7,271
Legacy Reserves Inc                                         Wells Fargo                            Miscellaneous Account                   (x8083)                         803     Restricted cash account
Legacy Reserves Operating LP                          Jonah Bank of Wyoming                       Wyoming Escheat Account                  (x5010)                          10     Restricted cash account
Legacy Reserves Operating LP                                Wells Fargo                          Adequate Assurance Account                (x6261)                       1,093     Restricted cash account

  Total                                                                                                                                                     $           9,176


Notes:
1) Ending cash balance on MOR-8 differs from ending cash balances on MOR-2 due to month end accounting reconciliation related to ACH returns, voided checks, and restricted cash classification




   MOR-8                                                                                                                                                                                                                 Page 11 of 13
                                 Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 12 of 13
                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION

Case Name:   Legacy Reserves, Inc., et al.                                                                                      Petition Date:           June 18, 2019
Case Number: 19-33395 (MI) (Jointly Administered)


                                                    Total Disbursements by Debtor Entity for the Period Ending



Total Disbursements By Debtor Entity
     Debtor
                                       Legal Entity Name                                 6/18 - 6/30         31-Jul-19          31-Aug-19                 30-Sep-19
     Case #
   19-33395   Legacy Reserves Inc.                                                   $           9,785   $        836,578   $                    -   $                      -
   19-33396   Legacy Reserves GP, LLC                                                                -                  -                        -                          -
   19-33397   Legacy Reserves LP                                                             6,721,261                  -                        -                          -
   19-33398   Legacy Reserves Finance Corporation                                                    -                  -                        -                          -
   19-33400   Legacy Reserves Services LLC                                                   1,544,742          3,750,415                        -                          -
   19-33401   Legacy Reserves Operating LP                                                  49,392,665         33,208,768                        -                          -
   19-33402   Legacy Reserves Energy Services LLC                                              133,177            149,538                        -                          -
   19-33403   Legacy Reserves Operating GP LLC                                                       -                  -                        -                          -
   19-33405   Dew Gathering LLC                                                                332,672            198,405                        -                          -
   19-33394   Pinnacle Gas Treating LLC                                                        399,509            194,259                        -                          -
   19-33406   Legacy Reserves Marketing LLC                                                     53,394             79,379                        -                          -
    Total Disbursements                                                              $      58,587,206   $     38,417,342   $                    -   $                      -




  Exhibit A                                                                                                                                                 Page 12 of 13
                                              Case 19-33395 Document 403 Filed in TXSB on 08/29/19 Page 13 of 13
                                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                          HOUSTON DIVISION

Case Name:                      Legacy Reserves, Inc., et al.                                                                                                                 Petition Date:          June 18, 2019
Case Number:                    19-33395 (MI) (Jointly Administered)


                                                                           Payments to Insiders and Professionals for the Period Ending
Payments to Insiders & Professionals ($ in 000s)                                                                   6/18 - 6/30           31-Jul-19    31-Aug-19   30-Sep-19       31-Oct-19       30-Nov-19     31-Dec-19
Payments to Insiders

Cary D. Brown                                                                                                     $          -       $            -   $       -   $       -   $               -   $       -     $        -
Cory J. Elliott                                                                                                              8                   20           -           -                   -           -              -
Albert E. Ferrara, III                                                                                                       9                   26           -           -                   -           -              -
Micah C. Foster                                                                                                              8                   16           -           -                   -           -              -
William R. Granberry                                                                                                         -                    -           -           -                   -           -              -
Kyle M. Hammond                                                                                                             16                   31           -           -                   -           -              -
Paul T. Horne                                                                                                                1                    -           -           -                   -           -              -
G. Larry Lawrence                                                                                                            -                    -           -           -                   -           -              -
Robert L. Norris                                                                                                            23                   24           -           -                   -           -              -
Kyle D. Vann                                                                                                                 1                    -           -           -                   -           -              -
James Daniel Westcott                                                                                                       27                   44           -           -                   -           -              -
Douglas W. York                                                                                                              -                    -           -           -                   -           -              -
Total Payments to Insiders                                                                                        $         94       $         161    $       -   $       -   $               -   $       -     $        -


Payments to Professionals (1)

Alvarez and Marsal, LLC                                                                                           $              -   $           -    $       -   $       -   $               -   $       -     $        -
Arnold & Porter Kaye Scholer LLP                                                                                                 -              67            -           -                   -           -              -
Brown Rudnick, LLP                                                                                                               -               -            -           -                   -           -              -
Davis Polk & Wardwell LLP                                                                                                        -               -            -           -                   -           -              -
FTI Consulting, Inc.                                                                                                             -               -            -           -                   -           -              -
Houlihan Lokey                                                                                                                   -             150            -           -                   -           -              -
Kurtzman Carson Consultants LLC                                                                                                  -               -            -           -                   -           -              -
Latham & Watkins LLP                                                                                                             -               -            -           -                   -           -              -
Miller, Buckfire, & Co. LLC                                                                                                      -               -            -           -                   -           -              -
Orrick, Herrington & Sutcliffe LLP                                                                                               -             275            -           -                   -           -              -
Perella Weinberg Partners                                                                                                        -               -            -           -                   -           -              -
Pillsbury Winthrop Shaw Pittman LLP                                                                                              -               -            -           -                   -           -              -
PJT Partners LP                                                                                                                  -             150            -           -                   -           -              -
Porter Hedges LLP                                                                                                                -               -            -           -                   -           -              -
Rapp and Krock PC                                                                                                                -               -            -           -                   -           -              -
RPA Advisors, LLC                                                                                                                -             114            -           -                   -           -              -
Sidley Austin LLP                                                                                                                -               -            -           -                   -           -              -
U.S. Trustee                                                                                                                     -             345            -           -                   -           -              -
Total Payments to Professionals (1)                                                                               $              -   $        1,101   $       -   $       -   $               -   $       -     $        -
Notes:
(1) Payments to ordinary course professionals are not included in MOR-9.



MOR-9                                                                                                                                                                                                         Page 13 of 13
